DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 January 2022 was filed after the mailing date of this present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. US 2018/0334046.
Regarding Claim 1, Lee teaches a motor vehicle (electrified vehicles or hybrid vehicles, refer to [0001]) comprising: 
a motor (electric motor/generator 180, fig. 5) performing power driving and regeneration; 
an inverter (inverter 170, fig. 5) converts a direct current into an alternating current; 
a power storage device (battery 150, fig. 5) supplies energy to the motor; 
a power converter (boost converter160, fig, 5) with a voltage step down function during the power driving (The second boost converter 160 steps-down the DC voltage and feeds the stepped-down DC voltage to the battery 150, refer to [0019]) and a voltage step up function during the regeneration (the second boost converter 160 steps up the DC voltage provided by the battery 150, and provides the stepped-up DC voltage to the inverter 170, refer to [0019]); and 
a circuit where the power converter, with the voltage step down function during the power driving (stand-alone process 104), is connected to the power storage device, during the power driving of the motor, the power converter steps down an output voltage of the power storage device to supply the energy from the power storage device to the inverter , and during the regeneration in the motor, the power converter steps up a DC voltage of the inverter to recover regenerated energy into the power storage device (A stand-alone process 104 indicates a process of operating the electric motor/generator 180 by discharging or charging the battery 150. To discharge the battery 150, the second boost converter 160 steps up the DC voltage provided by the battery 150, and provides the stepped-up DC voltage to the inverter 170. The inverter 170 translates the DC voltage from the second boost converter 160 into an AC voltage and provides the AC voltage to the electric motor/generator 180. To charge the battery 150 by, e.g., regenerative braking, the electric motor/generator 180 generates AC voltage and feeds the AC voltage to the inverter 170. The inverter 170 translates the AC voltage into a DC voltage and feeds the DC voltage to the second boost converter 160. The second boost converter 160 steps-down the DC voltage and feeds the stepped-down DC voltage to the battery 150., refer to [0019]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2018/0334046, in view of Masaki et al. US 2020/0298710.
Regarding Claim 2, Lee teaches all of the limitations of Claim 1 above and further teaches wherein the power storage device is a first power storage device (battery 150, fig. 5) having a high-voltage characteristic, the motor vehicle further comprises: a second power storage device (capacitor C4, fig. 5) having a low-voltage characteristic. Lee however is silent regarding an auxiliary device operating by using the second power storage device as a power supply, the second power storage device and the auxiliary device are connected to the power converter in the circuit in parallel to the inverter, and during charging from the first power storage device to the second power storage device, an output voltage of the first power storage device is stepped down to supply energy from the first power storage device to the second power storage device.
Masaki teaches an auxiliary device (accessory 31, figs. 1, 4-6, and 9-10) operating by using the second power storage device (low voltage battery 23, figs. 1, 4-6, and 9-10) as a power supply, the second power storage device and the auxiliary device are connected to the power converter (step-up device 41, figs. 1, 4-6, and 9-10) in the circuit in parallel to the inverter (inverter 51, figs. 1, 4-6, and 9-10), and during charging from the first power storage device (high-voltage battery 21, figs. 1, 4-6, and 9-10) to the second power storage device, an output voltage of the first power storage device is stepped down to supply energy from the first power storage device to the second power storage device (the low-voltage battery 23 may be coupled to the step-up device 41 on the side of the high-voltage battery 21 via the DC-DC converter 61. The low-voltage battery 23 may be coupled in parallel to the high-voltage battery 21. This configuration may allow an electric power outputted from the high-voltage battery 21 to be supplied to the low-voltage battery 23 via the DC-DC converter 61. In a more specific but non-limiting example, the configuration may allow the voltage of the high-voltage battery 21 to be stepped down by the DC-DC converter 61, and the stepped-down voltage may be applied to the low-voltage battery 23, refer to [0033])
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the arrangement as taught by Masaki with the motor vehicle of Lee in order to further minimize the circuitry used for power conversion and supply of the motor vehicle.

Regarding Claim 3, the combination of Lee and Masaki teaches all of the limitations of Claim 2 above and further teaches wherein the first power storage device is mountable on and removable from the motor vehicle, wherein the motor vehicle further comprises a start switch enabling the motor vehicle to travel, and the energy is supplied from the first power storage device to the second power storage device when the start switch is OFF (refer to [0018]-[0019] of Lee).
Regarding Claim 4, the combination of Lee and Masaki teaches all of the limitations of Claim 2 above and further teaches an accelerator operator controlling the motor to adjust a drive torque of a driving wheel; and a start switch enabling the motor vehicle to travel, wherein the energy is supplied from the first power storage device to the second power storage device when the accelerator operator is not operated, the start switch is ON, and a rotation speed of the motor is equal to or lower than a predetermined rotation speed (refer to [0019] of Lee  and [0053]-[0056] of Masaki).
Regarding Claim 5, the combination of Lee and Masaki teaches all of the limitations of Claim 2 above and further teaches wherein during the power driving of the motor, the energy is supplied from the first power storage device to the inverter while stepping down the output voltage of the first power storage device so that the output voltage of the first power storage device becomes equal to or higher than a voltage of the second power storage device (refer to [0019] of Lee  and [0053]-[0056] of Masaki).
Regarding Claim 6, the combination of Lee and Masaki teaches all of the limitations of Claim 2 above and further teaches wherein, during the regeneration in the motor, the energy is recovered into the first power storage device while stepping up the DC voltage of the inverter at a motor rotation speed equal to or higher than a motor rotation speed where the DC voltage of the inverter becomes higher than a voltage of the second power storage device (refer to [0019] of Lee).
Regarding Claim 9, the combination of Lee and Masaki teaches all of the limitations of Claim 2 above and further teaches wherein the first power storage device is a high-voltage lithium ion battery or a high-voltage nickel-metal hydride battery, and the second power storage device is a low-voltage lithium ion battery, a low- voltage nickel-metal hydride battery, a lithium ion capacitor, an electric double layer capacitor, or a lead-acid battery (refer to [0023] of Lee).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2018/0334046, in view of Takegawa et al. US 2018/0178656.
Regarding Claim 7, Lee teaches all of the limitations of Claim 1 above, however is silent wherein, during current control of the inverter, the DC voltage of the inverter is controllable based on a rotation speed of the motor, and wherein, when the rotation speed of the motor is equal to or lower than a predetermined rotation speed, the DC voltage of the inverter is controlled to decrease as the rotation speed of the motor decreases.
Takegawa teaches wherein, during current control of the inverter, the DC voltage of the inverter is controllable based on a rotation speed of the motor, and wherein, when the rotation speed of the motor is equal to or lower than a predetermined rotation speed, the DC voltage of the inverter is controlled to decrease as the rotation speed of the motor decreases (When a motor rotation speed is equal to or greater than a predetermined rotation speed when an automobile collision is detected or when power stops, a motor rotation speed reduction control is carried out by an inverter control unit, and when an inter-terminal voltage of a secondary smoothing capacitor drops below a predetermined voltage during the motor rotation speed reduction control, the motor rotation speed reduction control is stopped, whereby induction voltage caused by motor rotation is applied to the secondary smoothing capacitor, the inter-terminal voltage of the secondary smoothing capacitor is raised, and the motor rotation speed reduction control is carried out while keeping the inter-terminal voltage of the secondary smoothing capacitor within an operating voltage range of the inverter control unit., refer to abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the arrangement as taught by Takegawa with the motor vehicle of Lee in order to further minimize the circuitry used for power conversion and supply of the motor vehicle.
Regarding Claim 8, Lee teaches all of the limitations of Claim 1 above, however is silent wherein when a rotation speed of the motor is equal to or lower than a predetermined rotation speed during current control of the inverter, the DC voltage of the inverter is controlled based on a peak value of a motor line-to-line voltage.
Takegawa teaches wherein when a rotation speed of the motor is equal to or lower than a predetermined rotation speed during current control of the inverter, the DC voltage of the inverter is controlled based on a peak value of a motor line-to-line voltage (refer to figs. 2 and 3 and  [0046]-[0068]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the arrangement as taught by Takegawa with the motor vehicle of Lee in order to further minimize the circuitry used for power conversion and supply of the motor vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258. The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/
Examiner, Art Unit 2836
3 October 2022


/DANIEL KESSIE/Primary Examiner, Art Unit 2836